             Case 1:20-cr-00405-SHS Document 33 Filed 02/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   X


UNITED STATES OF AMERICA
                                                                          PRELIMINARY ORDER OF
                    - V. -                                                FORFEITURE/
                                                                          MONEY JUDGMENT
WALLYS TINEO,
                                                                          20 Cr. 405 (SHS)
                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   X


                    WHEREAS, on or about August 14, 2020, WALLYS TINEO (the "Defendant"),

was charged in a one-count Information, 20 Cr. 405 (SHS) (the "Information"), with narcotics

conspiracy, in violation of Title 21, United States Code, Section 846 (Count One);

                    WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Information and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offense charged in Count One of the Information, including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;

                    WHEREAS, on or about October 27, 2020, the Defendant pled guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, a sum of money in

United States currency, representing any and all property constituting or derived from any

proceeds the Defendant obtained directly or indirectly, and any and all property constituting or
         Case 1:20-cr-00405-SHS Document 33 Filed 02/23/21 Page 2 of 4




derived from any proceeds the Defendant obtained, and any and all property used or intended to

be used in any manner or part to commit and to facilitate the commission of the offense alleged in

Count One of the Information;

               WHEREAS, the Government asserts that $ 23,700 in United States currency

represents property constituting, or derived from proceeds traceable to the commission of the

offenses charged in Count One of the Information that the Defendant personally obtained

               WHEREAS, the Government seeks a money judgment in the amount of$23,700 in

United States currency representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained; and

               WHEREAS, the Court finds that as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     As a result ofthe offense charged in Count One ofthe Information, to which

the Defendant pled guilty, a money judgment in the amount of$23,700 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, WALLYS TINEO,

and shall be deemed part of the sentence of the Defendant, and shall be included in the judgment

of conviction therewith.
          Case 1:20-cr-00405-SHS Document 33 Filed 02/23/21 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Rule 32.2(b)(6)(A) of the Federal Rules of Criminal Procedure,

the Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

               6.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               7.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               8.      The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.
         Case 1:20-cr-00405-SHS Document 33 Filed 02/23/21 Page 4 of 4




              9.     The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.


Dated: New York, New York
       February 23, 2021



                                                   SO ORDERED:



                                                   HONORABLE SIDNEY H. STEIN
                                                   UNITED STATES DISTRICT JUDGE
